DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuehlhorn (US 4088262 A).
Regarding claims 1, 6, and 11, Kuehlhorn teaches a carton for articles of varying sizes comprising a box body in which one side portion is opened (i.e. top side); a cover part (i.e. hinged lid flaps) configured to cover an opened area of the box body; and a block portion (52/53) provided in the box body and supporting the cover part, wherein the cover part is divided into two areas (portion foldably attached to side 12 and portion foldably attached to side 13) and fitted and coupled to each other (see Figures 2-6) and includes a cover coupling portion (30/31) which is fitted and coupled to a coupling hole (59/60; see Fig. 5) provided at a wall portion of the box body.
Regarding claim 2, Kuehlhorn teaches a carton wherein the cover part includes
a first cover part (46) provided in the box body and having a first cover coupling hole (65); a second cover part (61) provided in the box body of an area facing the first cover part and having an insertion coupling plate (66) fitted and coupled to the first cover coupling hole (see Fig. 3); and the cover coupling portion provided in the second cover part and fitted and coupled to the coupling hole.
Regarding claims 7-8, Kuehlhorn teaches a carton wherein the second cover part (61) includes a second cover plate (distal portion folded from fold line 64) extending toward a first cover plate of the first cover part (46) from a rear wall of the box body (see Fig. 3); a second cover coupling plate extending to bent on the second cover plate and covering the first cover plate (see Fig. 3); and the insertion coupling plate extending on the second cover coupling plate and fitted and coupled to the first cover coupling hole (65).
Claim(s) 1, 3, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benigni et al. (US 9469431 B2; hereinafter Benigni).
Regarding claims 1, 6, and 11, Benigni teaches a storage box having an integral lid with closure flaps comprising a box body in which one side portion is opened (i.e. top side); a cover part (i.e. hinged lid flaps) configured to cover an opened area of the box body; and a block portion (72) provided in the box body and supporting the cover part, wherein the cover part is divided into two areas (portion foldably attached to side 28 and portion foldably attached to side 34) and fitted and coupled to each other (see Figures 6-7) and includes a cover coupling portion (80) which is fitted and coupled to a coupling hole (88; see Figures 6-7) provided at a wall portion of the box body.
Regarding claim 3, Benigni teaches a carton wherein the cover coupling portion includes a base cover coupling plate (between fold lines 150) extending on an edge of the second cover portion and bent and contacting a side wall of the box body (via fold lines 150 and 160); a fixation plate (plate between folds 150 and 160) extending on the base cover coupling plate and inserted into the coupling hole (see Fig. 7A); and a separation preventing plate (distal plate of 80) provided at one side portion of the fixation plate and inserted into the coupling hole like the fixation plate to prevent the fixation plate from being separated (see Fig. 7A).
Claim(s) 1, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleder (DE 202015002625 U1).
Regarding claims 1, 6, and 11, Fleder teaches a folding blank for forming a transport box comprising a box body in which one side portion is opened (i.e. top side); a cover part (i.e. hinged lid flaps) configured to cover an opened area of the box body; and a block portion (13/15/17) provided in the box body and supporting the cover part, wherein the cover part is divided into two areas (two portions foldably attached to sides W) and fitted and coupled to each other (see Figures 1-5) and includes a cover coupling portion (6/7) which is fitted and coupled to a coupling hole (TGL; see Fig. 3) provided at a wall portion (WL) of the box body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benigni in view of Delouche et al. (EP 1577221 A1; hereinafter Delouche).
Regarding claims 4-5, Benigni discloses the claimed invention except for the base cover coupling plate having a trapezoidal shape.  Delouche teaches a package made out of semi rigid material with anti-tampering feature wherein coupling plates have a trapezoidal shape (14/14A/15/15A; see Figures 1-2).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Benigni’s coupling plates to have a trapezoidal shape similar to that of Delouche in order to provide said coupling with a more secure hook-like shape in order to provide the cover with more of an anti-tampering feature, as taught by Delouche.
Allowable Subject Matter
Claim 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734